Citation Nr: 0619687	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  99-04 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 RO decision.  

This case was remanded by the Board in December 2000, August 
2003 and October 2005 for further development.   


FINDINGS OF FACT

1.  The currently demonstrated left knee disorder is shown as 
likely as not to be the result of injuries that the veteran 
suffered during service.  

2.  The currently demonstrated right knee disorder is shown 
as likely as not to be the result of injuries that the 
veteran suffered during service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by arthritis is due to an 
injury that was incurred in active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103(a), 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
right knee disability manifested by arthritis is due to an 
injury that was incurred in active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103(a), 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  

Factual background

A careful review of the service medical records shows that at 
his enlistment examination, the veteran reported fracturing 
his right leg in 1962; physical examination showed the 
absence of any residuals from the injury.  

The records show that in April 1967, his left knee was X-
rayed; no fracture or dislocation was evident.  

In September 1968, he injured his left knee while playing 
football; he was diagnosed with a sprained medial collateral 
ligament, and placed on crutches.  

An October 1968 entry notes that he was placed on light duty 
for a torn ligament in the left knee.  

A May 1969 entry documents complaints of right knee pain; 
physical examination showed swelling and tenderness of the 
knee, but a diagnosis was not rendered.  

The veteran's examination for discharge is silent for any 
left or right knee complaints.  

VA treatment records for April 1994 to February 2004 show 
that in January 1995, the veteran was treated for an injury 
to his left knee after he slipped on ice.  X-ray studies were 
negative, and he underwent physical therapy for the injury.  
The records note historically that he sustained a cartilage 
injury to the left knee in service while playing football, 
and that he underwent arthroscopic surgery in 1981.  

The records show that he was referred for a surgical 
consultation based on a diagnosis of left knee sprain.  The 
consultation noted the absence of hemarthrosis, and diagnosed 
left knee contusion.  

Subsequent VA treatment records from 1998 document treatment 
for degenerative changes in both knees.  

The report of a May 1998 VA examination documents the 
veteran's contention that he injured his left knee in 1968 
while playing football, and injured his right knee in 1969 
after slipping on ice while in service.  He explained that he 
had injured the right knee prior to service, and underwent 
surgery on the knee in 1992.  

X-ray studies showed minimal degenerative changes in the 
knees.  Following physical examination of the veteran, the 
examiner diagnosed internal derangement of both knees.  

At his April 2002 VA examination, the veteran provided the 
same account of knee injuries in service as recorded at the 
May 1998 examination, and complained of bilateral knee 
discomfort he explained had existed since the late 1960s.  
The examiner diagnosed chronic sprain of both knees.  

The veteran attended a VA examination in December 2005.  He 
explained that he injured both knees in service, the left 
knee while playing football, and the right knee when he 
slipped on ice.  

The examiner noted that the left knee injury gradually 
resolved in service, without further complaints prior to 
discharge.  As to the right knee injury, the examiner 
indicated that he could not find documentation of the 
incident in the record.  

Following physical examination, the examiner concluded that 
the veteran had bilateral knee pain related to the football 
injury in service.  The examiner noted, however, that the 
veteran did have a stable ligamentous examination, did well 
after the injury, and had no other knee complaints in 
service.  

The examiner consequently also concluded that he was unable 
to correlate the veteran's current arthritis and limited 
range of motion to the football injury.  He concluded that it 
therefore was less than likely that the arthritic changes 
were related to the left knee football injury.  


Analysis

A.  Left knee

As indicated, the service medical records clearly document 
that the veteran injured his left knee in service on at least 
one occasion; in October 1968 he was described as having a 
torn ligament.  

The post service medical evidence documents continued 
treatment for left knee complaints.  While the earliest 
records on file are dated from 1994, the Board notes that the 
veteran has reported receiving treatment for his left knee 
disorder since the 1970s, and the record shows that he at 
some point did undergo surgery on the knee.  

The Board in this regard finds credible the veteran's 
statements that he has experienced left knee pain almost 
continually since service.  

The Board also finds that the December 2005 medical opinion, 
the only medical opinion of record addressing the etiology of 
the left knee disorder, is supportive of the veteran's claim.  

In this regard, the examiner concluded that the left knee 
pain the veteran was currently experiencing was related to 
the documented injury in service.  

Although the examiner went on to conclude that it was less 
than likely that the arthritis and limitation of motion in 
the knee was related to the football injury, he did not (the 
understanding of the RO to the contrary notwithstanding) 
conclude that such a relationship was unlikely.  

Construing the ambiguity in the opinion in the veteran's 
favor, particularly given that the examiner did believe the 
knee pain was related to service, the Board finds the 
examiner's opinion is reasonably read to state that it is as 
likely as not that the left knee arthritis is etiologically 
related to service.  The Board notes that the examiner 
apparently did not consider the 1995 injury to the knee 
significant enough to affect his conclusion.  

Given these facts, the Board finds the evidentiary record 
serves to establish that it is at least as likely as not that 
the veteran's left knee disability originated in service.  
Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for left knee disability is 
warranted.  

B.  Right knee

The service medical records, while they do not document a 
specific injury to, or diagnosis associated with, the right 
knee, do show that the veteran was treated at one point for 
clinically demonstrated right knee problems.  

The Board points out that while the veteran reported at 
enlistment a history of a right leg injury, no right knee 
disorder was identified on examination, and there is 
otherwise no evidence suggesting that any right knee problems 
in service or thereafter had existed prior to service.  

The post service medical evidence documents continued 
treatment for right knee complaints.  As with the left knee 
disorder, the Board finds credible the veteran's assertions 
concerning the continuity of right knee symptoms since 
discharge.  

The Board also finds, for the same reasons as discussed in 
the prior section, that the December 2005 medical opinion is 
supportive of the right knee claim.  Specifically, the 
examiner concluded that the veteran's current right knee pain 
was related to the football injury in service.  

The examiner, while then concluding that it was less than 
likely that the right knee arthritis itself was related to 
the referenced injury, did not foreclose the possibility that 
it was as likely as not that the arthritis was related to 
service.  

The Board notes that while the examiner was unable to find 
any evidence of the 1969 incident claimed by the veteran, he 
apparently overlooked the May 1969 entry in the service 
medical records, and in any event believed that the 
documented football injury itself led to current right knee 
problems.  

As with the left knee disorder, the Board construes the 
December 2005 opinion as establishing that it is as likely as 
not that the right knee arthritis is etiologically related to 
service.  

Given the facts in this case, the Board finds the evidentiary 
record serves to establish that it is at least as likely as 
not that the veteran's right knee disability originated in 
service.  Accordingly, by extending the benefit of the doubt 
to the veteran, service connection for right knee disability 
is warranted.  


ORDER

Service connection for the left knee disability manifested by 
arthritis is granted.  

Service connection for the right knee disability manifested 
by arthritis is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


